Citation Nr: 0111831	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from June 1963 to June 
1965.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issue pertaining to entitlement to service connection for 
hypertension is addressed in the remand portion of this 
decision.


FINDING OF FACT

The appellant's hemorrhoids are no more than mild or 
moderate.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7336 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the issue on appeal have been 
properly developed and that no useful purpose would be served 
by remanding this matter with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected hemorrhoids than those already of record.  
The appellant has been notified of the applicable laws and 
regulations, the reasons for the rating assigned, and the 
evidence necessary to establish a higher rating.  There is no 
further duty to notify him of what is necessary to establish 
entitlement to a higher rating.  Thus, the Board concludes 
that the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to the issue on appeal, and 
that the duty to assist the appellant has been satisfied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The record indicates that the appellant was service connected 
for hemorrhoids by means of a rating decision dated in August 
1972.  He was rated noncompensable at that time.  The 
evidence of record at that time included the appellant's 
service medical records, which showed that he had 
hemorrhoids.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's service connected hemorrhoids have been rated 
by the RO under DC 7336.  Under DC 7336, hemorrhoids, 
external or internal, are assigned a noncompensable rating 
when they are mild or moderate.  A 10 percent rating is 
assigned for large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is assigned when there is 
persistent bleeding and with secondary anemia, or with 
fissures.  

The medical evidence of record indicate that the appellant 
had a flexible sigmoidoscopy in December 1990 which showed 
large sized internal hemorrhoids.  However subsequent medical 
records do not indicate the presence of large hemorrhoids.  A 
flexible sigmoidoscopy, conducted in December 1993, showed no 
significant abnormalities in the rectum.  The post-operative 
diagnosis was normal flexible sigmoidoscopy, no lesions 
present.  A flexible sigmoidoscopy conducted in May 1998 was 
also normal.  A colonoscopy, conducted in June 1998, showed 
small external hemorrhoids.  A letter from a private doctor, 
dated in June 1999, indicates that the appellant was under 
the doctor's care and that the appellant was suffering from 
acute hemorrhoid disorder.  He was given a prescription for 
Anusol-HC suppositories.    

It is evident from the medical evidence of record, reported 
above, that currently, the appellant's hemorrhoids are mild 
or moderate, as contemplated by the rating criteria.  He has 
had flexible sigmoidoscopy and colonoscopy in the recent 
past, neither of which showed large or thrombotic 
hemorrhoids.  As such, the Board concludes the criteria for 
an increased rating have not been met.

Extraschedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  The record also 
does not show that the disability markedly interferes with 
employment so as to make application of the regular schedular 
criteria impractical.  In short, the disability picture in 
this case is not so exceptional or unusual so as to require 
referral for the assignment of an extraschedular rating.   


ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  This includes obtaining 
all pertinent medical records and scheduling the appellant 
for a VA examination to determine the date of onset of his 
hypertension.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ensure that the 
necessary steps are taken to obtain all 
pertinent medical records and  to schedule 
the appellant for a VA examination to 
determine the date of onset of his 
hypertension.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



